DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.  Applicant only argues the following point.
Applicant’s remarks: The Rekels reference does not teach a utilization parameter like that recited in Applicant's claims. The office action does not include any allegation that the Rekels reference teaches a utilization parameter that is a duty cycle. Paragraph 12 on pages 3-4 of the office action only refers to the limitations in claim 40 when alleging that the limitations previously in claims 41 and 42 and now in claims 33 and 49 are anticipated. There is no mention of a duty cycle in the Rekels reference.  Examiner’s response: Applicant’s specification in paragraph [0051 – 0052] clarifies that duty cycle is power output and equivalent to utilization.   The examiner has interpreted that all components such as pumps, fans that consume or output power have a duty cycle (fig. 2, blk 30; [0060 – 0065]).
Applicant is reminded of the examiner’s note in paragraph 21 of the office action encouraging a thorough review of references.
Applicant has not made an amendment except to incorporate previously rejected claims into the independent claims.  Applicant needs to address each citation in the office action and state their specific disagreement with the citation.   
The prior rejection is maintained and this action is made final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 - 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reckels et al., (20070272173).
(Claim 33): Reckels discloses a thermal control method for a vehicle, comprising: determining, based on a location of a vehicle and digital map data, an estimate of at least one vehicle operating condition at one or more future points in time (figs. 1 and 2; [0040]); determining a utilization parameter indicative of utilization of a module of the vehicle based on the estimate of the at least one vehicle operating condition (figs. 6 – 8; [0025]); determining, for each of the future points in time, a desired operating temperature for the module of the vehicle based on the determined utilization parameter (fig. 5, blk 416; [0044 – 0046]); and controlling, in advance of at least one of the future points in time, one or more thermal control means associated with the vehicle to direct an operating temperature of the module to the desired operating temperature at the at least one of the future points in time (fig. 5, blk 420; [0046]; [0058]; [0114]).
(Claim 34): Reckels discloses the method of claim 33, wherein the desired operating temperature of the module is determined to be inverse to the utilization parameter ([0017]).
(Claim 35): Reckels discloses the method of claim 33, wherein the module of the vehicle is one of a power unit or power train of the vehicle (fig. 3, blk 100); the power unit comprises one or more of 
(Claim 36): Reckels discloses the method of claim 33, wherein the thermal control means is a thermostat associated with the module and the controlling comprises controlling a set-point of the thermostat (fig. 3, blk 108 and 110).
(Claim 37): Reckels discloses the method of claim 33, wherein the controlling comprises determining a control time, in advance of the at least one of the future points in time, to control the thermal control means such that the operating temperature is directed toward the desired operating temperature at the at least one of the future points in time (fig. 5).
(Claim 38): Reckels discloses the method of claim 37, wherein the control time is determined based on the utilization of the module preceding the at least one of the future points in time (fig. 5, blk 418 and 420).
(Claim 39): Reckels discloses the method of claim 37, wherein the controlling is based upon a thermal response model for the module, the thermal response model being indicative of a temporal relationship of the operating temperature of the module to operation of the thermal control means. (figs. 5a and 5b; [0169]).
(Claims 40, 41 and 42): Reckels discloses the method of claim 39, wherein the control time is determined based on the thermal response model and one or more attributes of the module, such that the operating temperature of the module is directed toward the desired operating temperature at the at least one of the future points in time; and the one or more attributes comprise a current temperature of the module ([0074 – 0076]).
(Claim 43): Reckels discloses the method of claim 33, wherein the at least one vehicle operating condition comprises at least one of a vehicle speed, a vehicle gradient and a vehicle altitude ([0042]).
(Claim 44): Reckels discloses the method of claim 33, wherein determining the estimate of at least one vehicle operating condition comprises predicting at least one future location of the vehicle at the one or more future points in time based on the digital map data (figs. 1 and 2; [0014]; [0040 – 0041]).
(Claims 45, 46 and 47): Reckels discloses the method of claim 44, wherein the at least one future location of the vehicle is predicted based on route information indicative of a route to be followed by the vehicle data (figs. 1 and 2; [0014]; [0040 – 0041]).
(Claim 48): Reckels discloses a non-transitory storage medium containing computer software which, when executed by a computer, is arranged to perform the method of claim 33 ([0122]).
(Claim 49): Reckels discloses a thermal controller for a vehicle, comprising: location determining means for determining a location of the vehicle (figs. 1 and 2; [0040]); processing means for determining an estimate of at least one vehicle operating condition at one or more future points in time based on digital map data stored in a memory means accessible to the processing means, the processing means being arranged to determine a utilization parameter indicative of utilization of a module of the vehicle based on the estimate of the at least one vehicle operating condition (figs. 6 – 8; [0025]); wherein the processing means is arranged to determine, for each of the future points in time, a desired operating temperature for the module of the vehicle based on the utilization parameter (fig. 5, blk 420; [0046]; [0058]; [0114]); and wherein the processing means is arranged to control, in advance of at least one of the future points in time, one or more thermal control means associated with the vehicle to direct an operating temperature of the module to the desired operating temperature at the at least one of the future points in time (fig. 5, blk 420; [0046]; [0058]; [0114]).
(Claim 50): Reckels discloses the controller of claim 49, wherein the location determining means comprises an input for receiving location data indicative of a geographic location of the vehicle ([0040]).
(Claim 51): Reckels discloses the controller of claim 49, wherein the processing means is arranged to control the one or more thermal control means by outputting data to initiate an operation of the thermal control means (fig. 3, blk 108 and 110).
(Claim 52): Reckels discloses a vehicle comprising a thermal controller according claim 49 (abstract).
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion


























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663